UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1333



BERNARD J. SCHULTE, on behalf of himself and
all    others   similarly    situated,    and
derivatively on behalf of Oxford Tax Exempt
Fund Limited Partnership; GEORGE A. CRAIG, on
behalf of himself and all others similarly
situated,

                                          Plaintiffs - Appellees,

          versus

OXFORD   DEVELOPMENT   CORPORATION;   LEO   E.
ZICKLER; OXFORD TAX EXEMPT FUND I CORPORATION;
OXFORD FUND II LIMITED PARTNERSHIP; OXFORD
INVESTMENT CORPORATION; OXFORD INVESTMENT II
CORPORATION; OXFORD EQUITIES CORPORATION;
OXFORD TAX EXEMPT FUND II LIMITED PARTNERSHIP;
OXFORD TAX EXEMPT FUND LIMITED PARTNERSHIP;
OXFORD TAX EXEMPT FUND II CORPORATION, a
Maryland Corporation; OXFORD REALTY FINANCIAL
GROUP, INCORPORATED, a Maryland Corporation;
OXFORD DEVELOPMENT CORPORATION, a Maryland
Corporation; OXFORD BETHESDA II LIMITED
PARTNERSHIP, a Maryland limited partnership,

                                           Defendants - Appellees,

          versus


JOAN KING, Individually and as state class
representative,

                                                 Movant - Appellant.
Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-95-3643-WMN)


Submitted:   February 10, 1998        Decided:   February 24, 1998


Before MURNAGHAN, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joan King, Appellant Pro Se. Charles Juster Piven, LAW OFFICE OF
CHARLES J. PIVEN, Baltimore, Maryland; Kenneth George Gilman, David
Pastor, GILMAN & PASTOR, Boston, Massachusetts; Daniel Charles
Girard, GIRARD & GREEN, P.C., San Francisco, California; Andrew
Bennett Weissman, Robert Franklin Hoyt, Robert Bruce McCaw, WILMER,
CUTLER & PICKERING, Washington, D.C.; Charles Jay Landy, SHAW,
PITTMAN, POTTS & TROWBRIDGE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant appeals the district court's order approving the

settlement agreement in this securities fraud class action suit. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Schulte v. King, No. CA-95-3643-WMN (D. Md. Feb.
23, 1997); see In re Jiffy Lube Securities Litig., 927 F.2d 155

(4th Cir. 1991); Flinn v. FMC Corp., 528 F.2d 1169 (4th Cir. 1975).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.


                                                          AFFIRMED




                                3